UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13602 The Female Health Company (Name of registrant as specified in its charter) Wisconsin 39-1144397 (State of Incorporation) (I.R.S. Employer Identification No.) 515 N. State Street, Suite 2225 Chicago, IL (Address of principal executive offices) (Zip Code) 312-595-9123 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as determined by Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 1, 2013, the registrant had 28,641,791 shares of $0.01 par value common stock outstanding. THE FEMALE HEALTH COMPANY AND SUBSIDIARIES INDEX PAGE PART I. FINANCIAL INFORMATION Cautionary Statement Regarding Forward Looking Statements 3 Item1.Financial Statements 4 Unaudited Condensed Consolidated Balance Sheets - March 31, 2013 and September 30, 2012 4 Unaudited Condensed Consolidated Statements of Income - Three Months Ended March 31, 2013 and March 31, 2012 5 Six Months Ended March 31, 2013 and March 31, 2012 6 Unaudited Condensed Consolidated Statements of Cash Flows - Six Months Ended March 31, 2013 and March 31, 2012 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item3.Quantitative and Qualitative Disclosures About Market Risk 30 Item4.Controls and Procedures 30 PART II.OTHER INFORMATION Item 1A.Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item6.Exhibits 32 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain statements included in this quarterly report on Form 10-Q which are not statements of historical fact are intended to be, and are hereby identified as, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements can be identified by the use of forward-looking words or phrases such as "anticipate," "believe," "could," "intend," "may," "opportunity," "plan," "predict," "potential," "estimate," "will," "would" or the negative of these terms or other words of similar meaning.The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievement expressed or implied by such forward-looking statements. Such factors include, among others, the following: the Company's inability to secure adequate capital to fund working capital requirements and advertising and promotional expenditures; factors related to increased competition from existing and new competitors including new product introduction, price reduction and increased spending on marketing; limitations on the Company's opportunities to enter into and/or renew agreements with international partners, the failure of the Company or its partners to successfully market, sell and deliver its product in international markets, and risks inherent in doing business on an international level, such as laws governing medical devices that differ from those in the U.S., unexpected changes in the regulatory requirements, political risks, export restrictions, tariffs and other trade barriers and fluctuations in currency exchange rates; the disruption of production at the Company's manufacturing facilities due to raw material shortages, labor shortages and/or physical damage to the Company's facilities; the Company's inability to manage its growth and to adapt its administrative, operational and financial control systems to the needs of the expanded entity and the failure of management to anticipate, respond to and manage changing business conditions; the loss of the services of executive officers and other key employees and the Company's continued ability to attract and retain highly-skilled and qualified personnel; the costs and other effects of litigation, governmental investigations, legal and administrative cases and proceedings, settlements and investigations; payment of dividends is in the discretion of the Board of Directors and the Company may not have sufficient cash flows to continue to pay dividends; and developments or assertions by or against the Company relating to intellectual property rights. Such uncertainties and other risks that may affect the Company's performance are discussed further in PartI, Item1A, "Risk Factors," in the Company's Form10-K for the year ended September30, 2012.The Company undertakes no obligation to make any revisions to the forward-looking statements contained in this report or to update them to reflect events or circumstances occurring after the date of this report. 3 Item1.Financial Statements THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2013 September 30, 2012 Current Assets: Cash $ $ Restricted cash Accounts receivable, net Income tax receivable Inventory, net Prepaid expenses and other current assets Deferred income taxes TOTAL CURRENT ASSETS Other Assets PLANT AND EQUIPMENT Equipment, furniture and fixtures Construction in progress Less accumulated depreciation and amortization ) ) Plant and equipment, net Deferred Income Taxes TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued compensation Accrued dividend TOTAL CURRENT LIABILITIES Deferred rent Deferred grant income Deferred income taxes TOTAL LIABILITIES Commitments and Contingencies STOCKHOLDERS’ EQUITY: Convertible preferred stock, Class A, Series 1 - - Convertible preferred stock, Class A, Series 3 - - Convertible preferred stock, Class B - - Common stock Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited condensed consolidated financial statements. 4 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, Product sales $ $ Royalty income - Net revenues Cost of sales Gross profit Operating expenses Operating income Non-operating income (expense): Interest, net and other income Foreign currency transaction loss ) ) Total non-operating income (expense) ) Income before income taxes Income tax expense Net income $ $ Basic earnings per common share outstanding $ $ Basic weighted average common shares outstanding Diluted earnings per common share outstanding $ $ Diluted weighted average common shares outstanding Cash dividends declared per common share $ $ See notes to unaudited condensed consolidated financial statements. 5 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Six Months Ended March 31, Product sales $ $ Royalty income - Net revenues Cost of sales Gross profit Operating expenses Operating income Non-operating income (expense): Interest, net and other income Foreign currency transaction loss ) ) Total non-operating income (expense) ) Income before income taxes Income tax expense Net income $ $ Basic earnings per common share outstanding $ $ Basic weighted average common shares outstanding Diluted earnings per common share outstanding $ $ Diluted weighted average common shares outstanding Cash dividends declared per common share $ $ See notes to unaudited condensed consolidated financial statements. 6 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended March 31, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred income from grant ) ) Interest added to certificate of deposit - ) Share-based compensation Deferred income taxes ) Loss on disposal of fixed assets Changes in operating assets and liabilities ) ) Net cash provided by operating activities INVESTING ACTIVITIES Increase in restricted cash ) ) Proceeds from certificate of deposit - Capital expenditures ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Purchases of common stock for treasury shares ) ) Dividends paid on common stock ) ) Payments on capital lease obligations - ) Net cash used in financing activities ) ) Net increase in cash Cash at beginning of period CASH AT END OF PERIOD $ $ Supplemental Disclosure of Cash Flow Information: Cash payments for income taxes $ $ Schedule of noncash financing and investing activities: Reduction of accrued expense upon issuance of shares $ $ Dividends payable Fixed asset additions in accounts payable - See notes to unaudited condensed consolidated financial statements. 7 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - Basis of Presentation The accompanying condensed consolidated financial statements are unaudited but in the opinion of management contain all the adjustments (consisting of those of a normal recurring nature) considered necessary to present fairly the financial position and the results of operations and cash flow for the periods presented in conformity with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statements. Operating results for the three and six months ended March 31, 2013, are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2013. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form10-K for the fiscal year ended September 30, 2012. Principles of Consolidation and Nature of Operations The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, The Female Health Company-UK, and its wholly owned subsidiaries, The Female Health Company-UK, plc and The Female Health Company (M) SDN.BHD. All significant intercompany transactions and accounts have been eliminated in consolidation. The Female Health Company ("FHC" or the "Company") is currently engaged in the marketing, manufacture and distribution of a consumer health care product, the FC2 Female Condom ("FC2").The Female Health Company-UK, is the holding company of The Female Health Company-UK, plc, which is located in a 6,400 sq. ft. leased office facility located in London, England. The Female Health Company (M) SDN.BHD leases a 16,000 sq. ft. manufacturing facility located in Selangor D.E., Malaysia. FC2 is currently sold or available in either or both commercial (private sector) and public health sector markets in 139 countries. The product is marketed directly to consumers in 16 countries by various country-specific commercial partners. The Company also derives revenue from licensing its intellectual property under an agreement with its exclusive distributor in India, Hindustan Lifecare Limited (“HLL”).HLL is authorized to manufacture FC2 at HLL's facility in Kochi, India, for sale in India, and the Company receives a royalty based on the number of units sold by HLL in India.Such revenue appears as royalty income on the Unaudited Condensed Consolidated Statements of Income for the three and six months ended March 31, 2013 and 2012, and is recognized in the period in which the sale is made by HLL. The Company's standard credit terms vary from 30 to 90 days, depending on the class of trade and customary terms within a territory, so accounts receivable is affected by the mix of purchasers within the quarter.As is typical in the Company's business, extended credit terms may occasionally be offered as a sales promotion.For the past twelve months, the Company's average days’ sales outstanding has averaged approximately 66 days. Over the past five years, the Company’s bad debt expense has been less than .01% of product sales.The balance in the allowance for doubtful accounts was$23,007 at March 31, 2013 and $41,625 at September 30, 2012. 8 Restricted cash Restricted cash relates to security provided to one of the Company’s U.K. banks for performance bonds issued in favor of customers. Such security has been extended infrequently and only on occasions where it has been a contract term expressly stipulated as an absolute requirement by the funds’ provider. The expiration of the bond is defined by the completion of the event such as, but not limited to, delivery of goods or at a period of time after product has been distributed. Foreign Currency and Change in Functional Currency The Company recognized a foreign currency transaction loss of $29,626 and $66,893 for the three and six months ended March 31, 2013, respectively, compared to a loss of $32,223 and $84,529 for the three and six months ended March 31, 2012, respectively. The consistent use of the U.S. dollar as functional currency across the Company reduces its foreign currency risk and stabilizes its operating results. As a result of the U.S. dollar being the functional currency of the Company and all of its subsidiaries, comprehensive income is equivalent to the reported net income. Reclassifications Certain items in the September 30, 2012 consolidated financial statements have been reclassified to conform to the March 31, 2013 presentation. NOTE 2 – Earnings per Share Basic EPS is computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted EPS is computed by dividing net income by the weighted average number of common shares outstanding during the period after giving effect to all dilutive potential common shares that were outstanding during the period. Dilutive potential common shares consist of the incremental common shares issuable upon the exercise of stock options and warrants and unvested shares granted to employees and directors. Three Months Ended March 31, Six Months Ended March 31, Denominator: Weighted average common shares outstanding – basic Net effect of dilutive securities Options Warrants - - Unvested restricted shares Total net effect of dilutive securities Weighted average common shares outstanding – diluted Income per common share – basic $ Income per common share – diluted $ 9 All the outstanding warrants and stock options were included in the computation of diluted net income per share for the three and six months ended March 31, 2013 and 2012. NOTE 3 - Inventory Inventory consists of the following components at March 31, 2013 and September 30, 2012: March 31, 2013 September 30, 2012 Raw material $ $ Work in process Finished goods Inventory, gross Less: inventory reserves ) ) Inventory, net $ $ NOTE 4 – Line of Credit On August 1, 2012, the Company entered into an amendment to the Second Amended and Restated Loan Agreement (as amended, the “Loan Agreement”) with Heartland Bank to extend the term of the Company’s revolving line of credit to August 1, 2013. The credit facility consists of a single revolving note for up to $2 million with Heartland Bank, with borrowings limited to a borrowing base determined based on 70 percent to 80 percent of eligible accounts receivable plus 50 percent of eligible inventory. Significant restrictive covenants in the Loan Agreement include prohibitions on any merger, consolidation or sale of all or a substantial portion of the Company’s assets and limits on the payment of dividends or the repurchase of shares. The Loan Agreement does not contain any financial covenants that require compliance with ratios or amounts.Dividends and share repurchases are permitted as long as after giving effect to the dividend or share repurchase the Company has a ratio of total liabilities to total stockholders’ equity of no more than 1:1.Borrowings on the revolving note bear interest at a rate of the base rate (4.0% at March 31, 2013) plus 0.5%. The note is collateralized by substantially all of the assets of the Company. No amounts were outstanding under the Loan Agreement at either March 31, 2013 or September 30, 2012. NOTE 5 – Share-Based Payments In March 2008, the Company’s shareholders approved the 2008 Stock Incentive Plan which will be utilized to provide equity opportunities and performance–based incentives to attract, retain and motivate those persons who make (or are expected to make) important contributions to the Company.A total of 2 million shares are available for issuance under this plan. As of March 31, 2013, 827,182 shares had been granted under the plan, of which 150,000 shares were in the form of stock options and the remainder were in the form of restricted stock or other share grants. Stock Options Under the Company’s previous share based long-term incentive compensation plan, the 1997 Stock Option Plan, the Company granted non-qualified stock options to employees.There are no shares available for grant under this plan which expired on December 31, 2006.Options issued under this plan expire 10 years after the date of grant and generally vested 1/36 per month, with full vesting after three years. Under the Company’s 2008 Stock Incentive Plan, options issued expire 10 years after the date of grant and vest 1/36 per month, with full vesting after three years. The Company did not grant any options during the three and six months ended March 31, 2013 or 2012. 10 Compensation expense is recognized only for share-based payments expected to vest. The Company estimates forfeitures at the date of grant based on historical experience and future expectations. Stock compensation expense related to options for the three and six months ended March 31, 2013, was approximately $0, and was $22,000 and $45,000 for the three and six months ended March 31, 2012, respectively. No stock options were exercised during the six months ended March 31, 2013.During the six months ended March 31, 2012, 193,750 stock options were exercised using the cashless exercise option available under the plan which entitled the holders to 116,915 shares of common stock.The intrinsic value of the options exercised was $510,000. The following table summarizes the stock options outstanding and exercisable at March 31, 2013: Options Outstanding and Exercisable At 3/31/2013 Wghted. Avg. Remaining Life Wghted. Avg. Exercise Price Aggregate Intrinsic Value Total $ 2.57 $ 1,291,000 The aggregate intrinsic value in the table above is before income taxes, based on the closing price of the Company’s common stock of $7.24 per share as of the last business day of the period ended March 31, 2013.As of March 31, 2013, the Company had no unrecognized compensation expense relating to outstanding stock options as all outstanding stock options were fully vested.The deferred tax asset and realized benefit from stock options exercised and other share-based payments for the three and six months ended March 31, 2013 and 2012, was not recognized, based on the Company’s election of the “with and without” approach. Restricted Stock The Company issues restricted stock to employees, directors and consultants. Such issuances may have vesting periods that range from one to three years.In addition, the Company has issued stock awards to certain employees that contain vesting provisions or provide for future issuance contingent on continued employment for periods that range from one to three years. The Company granted a total of 49,750 shares of restricted stock or shares issuable pursuant to promises to issue shares of common stock during the six months ended March 31, 2013. The fair value of the awards granted was approximately $350,000. All such shares of restricted stock vest and all such shares must be issued pursuant to promises to issue common stock inSeptember 2013 through November 2014, provided the grantee has not voluntarily terminated service or been terminated for cause prior to the vesting or issuance date. There were no shares of restricted stock forfeited during the three and six months ended March 31, 2013. The Company granted a total of 54,750 shares of restricted stock or shares issuable pursuant to promises to issue shares of common stock during the six months ended March 31, 2012. The fair value of the awards granted was approximately $227,000. All such shares of restricted stock vest and all such shares must be issued pursuant to promises to issue common stock by September 2014, provided the grantee has not voluntarily terminated service or been terminated for cause prior to the vesting or issuance date. 11 The Company recognized share-based compensation expense for restricted stock or promises to issue shares of common stock of approximately $173,000 and $393,000 for the three and six months ended March 31, 2013, respectively, $116,000 of which was included in accrued expenses at the six months then ended since the related shares had not yet been issued at March 31, 2013.Share-based compensation expense for restricted stock or promises to issue shares of common stock for the three and six months ended March 31, 2012 was approximately $201,000 and $407,000, respectively, of which $121,000 was included in accrued expenses at March 31, 2012.This compensation expense was included in operating expenses on the Unaudited Condensed Consolidated Statements of Income for the three and six months ended March 31, 2013 and 2012. As of March 31, 2013, there was approximately $481,000, representing approximately 79,000 unvested shares, of total unrecognized compensation cost related to non-vested restricted stock compensation arrangements granted under the Company’s equity compensation plans. This unrecognized cost will be recognized over the weighted average period of one year. Common Stock Purchase Warrants The Company did not issue any common stock purchase warrants during the periods ended March 31, 2013 or 2012.During the six months ended March 31, 2013, a warrant holder exercised 52,000 warrants using the cashless exercise option available within the warrant agreements which entitled the warrant holder to 43,465 shares of common stock.There were no warrants exercised during the six months ended March 31, 2012.As of March 31, 2013, there are no outstanding warrants. NOTE 6 - Stock Repurchase Program The Company’s Stock Repurchase Program was announced on January 17, 2007.At initiation, the program’s terms specified that up to 1 million shares of its common stock could be purchased during the subsequent 12 months. Subsequently, the Board has amended the program a number of times to both extend its term and increase the maximum number of shares which could be repurchased.Currently, the program allows for a maximum repurchase of up to 3 million shares through the period ending December 31, 2013.From the program’s onset through March 31, 2013, the total number of shares repurchased by the Company is 2,011,954.The total number of shares that may yet be purchased under the program is 988,046. The Stock Repurchase Program authorizes purchases in privately negotiated transactions as well as in the open market.In October2008, the Company's Board of Directors authorized repurchases in private transactions under the Stock Repurchase Program of shares issued under the Company's equity compensation plans to directors, employees and other service providers at the market price on the effective date of the repurchase request. Total repurchases under this provision currently are limited to an aggregate of 450,000 shares per calendar year and to a maximum of 50,000 shares annually per individual. During the three months ended March 31, 2013, private repurchase transactions were 18,125 shares, and open market repurchase transactions were 10,000 shares. For the six months ended March 31, 2013, private repurchase transactions were 43,125 shares, and open market repurchase transactions were 10,000 shares. During the three months ended March 31, 2012 there were no private or open market repurchase transactions.During the six months ended March 31, 2012 private repurchase transactions were 1,000 shares for $4,690 and there were no open market repurchase transactions. 12 Issuer Purchases of Equity Securities Details of Treasury Stock Purchases to Date throughMarch 31, 2013 Period: Total Number of Shares Purchased Average Price Paid Per Share Cost of Treasury Stock January 1, 2007–September 30, 2012 $ $ October 1, 2012 – October 31, 2012 - - - November 1, 2012 – November 30, 2012 - - - December 1, 2012 – December 31, 2012 Quarterly Subtotal January 1, 2013 – January 31, 2013 - - - February 1, 2013 – February 28, 2013 - - - March 1, 2013 – March 31, 2013 Quarterly Subtotal Six Months Subtotal Total $ $ NOTE 7 - Industry Segments and Financial Information About Foreign and Domestic Operations The Company currently operates in one industry segment which includes the development, manufacture and marketing of consumer health care products. The Company operates in foreign and domestic regions. Information about the Company's operations by geographic area is as follows (in thousands): Net Revenues to External Customers For The Six Months Ended Long-Lived Assets As of March 31, March 31, September 30, South Africa $ $ $
